                                               MICHAEL D. ROUNDS, ESQ.
                                           1   Nevada Bar No. 4734
                                           2   MATTHEW D. FRANCIS, ESQ.
                                               Nevada Bar No. 6978
                                           3   ARTHUR A. ZORIO, ESQ.
                                               Nevada Bar No. 6547
                                           4   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                               5371 Kietzke Lane
                                           5   Reno, NV 89511
                                           6   Telephone: (775) 324-4100
                                               Facsimile: (775) 333-8171
                                           7   Email: mrounds@bhfs.com
                                                      mfrancis@bhfs.com
                                           8          azorio@bhfs.com
                                           9   Attorneys for Plaintiff Trust Your Journey, LLC
                                          10
B ROWNSTEIN H YATT FARBER SCHRECK , LLP




                                                                            UNITED STATES DISTRICT COURT
                                          11
                                                                                  DISTRICT OF NEVADA
                                          12
          RENO, NEVADA 89511
           5371 KIETZKE LANE




                                               TRUST YOUR JOURNEY, LLC, a Nevada                 Case No.: 3:19-cv-00735-RCJ-WGC
                                          13   limited liability company,
                                          14          Plaintiff,                          STIPULATION AND [PROPOSED] ORDER
                                                                                          FOR WITHDRAWAL OF PLAINTIFF’S
                                          15   v.                                         APPLICATION FOR TEMPORARY
                                                                                          RESTRAINING ORDER AND MOTION
                                          16   DISNEY CONSUMER PRODUCTS, INC., a FOR PRELIMINARY INJUNCTION AND
                                               California corporation; DISNEY STORE USA, RELATED BRIEFS
                                          17   LLC, a Delaware limited liability company,
                                          18          Defendants.
                                          19
                                                      Plaintiff Trust Your Journey, LLC (“Plaintiff”) and Defendants Disney Consumer
                                          20
                                               Products, Inc. and Disney Store USA, LLC (“Defendants”), by and through their undersigned
                                          21
                                               counsel, hereby stipulate to the withdrawal of Plaintiff’s Application for Temporary Restraining
                                          22
                                               Order and Motion for Preliminary Injunction, Defendants’ Opposition thereto, and Plaintiff’s
                                          23
                                               Reply in support thereof. ECF Nos. 5-6, 10-11, 16, 18-19. Each party shall bear their own
                                          24
                                               attorneys’ fees and costs.
                                          25
                                               ///
                                          26
                                               ///
                                          27
                                               ///
                                          28

                                                                                                 1
                                           1   IT IS SO STIPULATED:

                                           2   Dated this 24th day of December, 2019           Dated this 24th day of December, 2019
                                           3
                                               By: /s/ Matthew D. Francis                       By: /s/ Michael J. McCue
                                           4       MICHAEL D. ROUNDS, Esq.                           MICHAEL J. MCCUE, Esq.
                                                   Nevada Bar No. 4734                               Nevada Bar No. 6055
                                           5       MATTHEW D. FRANCIS, Esq.                          MENG ZHONG, Esq.
                                                   Nevada Bar No. 6978                               Nevada Bar No. 12145
                                           6       ARTHUR A. ZORIO, Esq.                             LEWIS ROCA ROTHGERBER
                                                   Nevada Bar No. 6547                               CHRISTIE LLP
                                           7       BROWNSTEIN HYATT FARBER                           3993 Howard Hughes Pkwy., Suite 600
                                                   SCHRECK, LLP                                      Las Vegas, Nevada 89169
                                           8       5371 Kietzke Lane                                 Telephone: 702-949-8200
                                                   Reno, Nevada 89511
                                           9       Telephone: 775-324-4100                           Attorneys for Defendants DISNEY
                                                   Facsimile: 775-333-8171                           CONSUMER PRODUCTS, INC., a
                                          10                                                         California corporation; DISNEY STORE
B ROWNSTEIN H YATT FARBER SCHRECK , LLP




                                                   Attorneys for Plaintiff TRUST YOUR                USA, LLC, a Delaware limited liability
                                          11       JOURNEY, LLC, a Nevada limited                    company
                                                   liability company
                                          12
          RENO, NEVADA 89511




                                          13
           5371 KIETZKE LANE




                                          14                                            IT IS SO ORDERED
                                          15
                                          16
                                                                                        UNITED STATES DISTRICT JUDGE
                                          17
                                                                                        DATED this 26th day of December, 2019
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28

                                                                                           2
